 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   RAUL ARELLANO,                                       Case No.: 3:18-cv-02391-BTM-WVG
     CDCR #AH‒1995,
12
                                         Plaintiff,       ORDER DENYING DEFENDANT'S
13                                                        MOTION TO DISMISS PURSUANT
     vs.                                                  TO Fed. R. Civ. P. 12(b)(6)
14
     Dr. MICHAEL BALBIN SANTOS, et al.,
15                                                        [ECF No. 19]
                                     Defendants.
16
17
18         Plaintiff Raul Arellano, currently incarcerated at Richard J. Donovan Correctional
19   Facility (“RJD”) in San Diego, California, and proceeding pro se, filed this civil rights
20   action (“Compl.”) pursuant to 42 U.S.C. § 1983, on October 18, 2018 (ECF No. 1). Plaintiff
21   claims Michael Balbin Santos, a doctor at RJD, violated his First and Eighth Amendment
22   rights by initially decreasing the dosage of a medication he claims was previously
23   prescribed to treat both his neuropathic pain and seizures, and later threatening to terminate
24   the prescription altogether if he continued to complain. See Compl. at 3‒4.
25   I.    Procedural History
26         Plaintiff did not pay the filing fee required by 28 U.S.C. § 1914(a) at the time of
27   filing; instead, he filed a Motion to Proceed In Forma Pauperis (“IFP”) pursuant to 28
28   U.S.C. § 1915(a) (ECF No. 2), together with a Motion for a Temporary Restraining Order
                                                      1
                                                                              3:18-cv-02391-BTM-WVG
 1   (“TRO”) (ECF No. 3). On November 28, 2018, the Court granted Plaintiff leave to proceed
 2   IFP, dismissed his claims against California Correctional Health Care Services, the
 3   California Department of Corrections and Rehabilitation, and RJD’s former Warden, but
 4   ordered the U.S. Marshal to effect service upon Dr. Santos (“Defendant”) pursuant to 28
 5   U.S.C. § 1915(d) and Fed. R. Civ. P. 12(c)(3). At the same time, the Court directed the
 6   Office of the California Attorney General to respond in writing to Plaintiff’s TRO (ECF
 7   No. 6). On December 12, 2018, the AG filed an Opposition, together with Santos’s sworn
 8   Declaration (ECF No. 8-1), and on December 28, 2018, Plaintiff filed a Reply (ECF No.
 9   9).
10         On December 31, 2018, the Court denied Plaintiff’s TRO (ECF No. 10). Plaintiff’s
11   subsequent Motion seeking reconsideration of the Court’s December 31, 2018 Order was
12   also denied (ECF No. 13).
13         Santos then filed a Motion to Dismiss Plaintiff’s Complaint pursuant to Fed. R. Civ.
14   P. 12(b)(6) (ECF No. 19). Plaintiff requested and was granted an extension of time in which
15   to respond, and on August 19, 2019, he filed an Opposition (ECF No. 24). Santos filed no
16   Reply.
17         The Court has considered Plaintiff’s pleadings, as well as Defendant’s Motion as
18   submitted, and has determined no oral argument is necessary pursuant to S.D. Cal. CivLR
19   7.1. For the reasons explained, the Court DENIES Santos’s Motion to Dismiss (ECF No.
20   19), and ORDERS him to file a responsive pleading pursuant to Fed. R. Civ. P. 12(a)(4)(A).
21   II.      Motion to Dismiss
22         A.      Standard of Review
23         “To survive a motion to dismiss, a complaint must contain sufficient factual matter,
24   accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,
25   556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
26   “A claim has facial plausibility when the plaintiff pleads factual content that allows the
27   court to draw the reasonable inference that the defendant is liable for the misconduct
28   alleged.” Id. at 679 (citing Twombly, 550 U.S. at 556). “Threadbare recitals of the elements
                                                     2
                                                                                3:18-cv-02391-BTM-WVG
 1   of a cause of action, supported by mere conclusory statements, do not suffice.” Iqbal, 556
 2   U.S. at 678; Twombly, 550 U.S. at 555 (on motion to dismiss court is “not bound to accept
 3   as true a legal conclusion couched as a factual allegation.”). “The pleading standard Rule
 4   8 announces does not require ‘detailed factual allegations,’ but it demands more than an
 5   unadorned, the defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678
 6   (citations omitted).
 7         Nevertheless, claims asserted by pro se petitioners, “however inartfully pleaded,”
 8   are held “to less stringent standards than formal pleadings drafted by lawyers.” Haines v.
 9   Kerner, 404 U.S. 519-20 (1972). Thus, courts “continue to construe pro se filings liberally
10   when evaluating them under Iqbal.” Hebbe v. Pliler, 627 F.3d 338, 342 & n.7 (9th Cir.
11   2010) (citing Bretz v. Kelman, 773 F.2d 1026, 1027 n.1 (9th Cir. 1985) (noting that courts
12   “have an obligation where the petitioner is pro se, particularly in civil rights cases, to
13   construe the pleadings liberally and to afford the petitioner the benefit of any doubt.”)).
14         B.     What May be Considered
15         Generally, district courts may not consider material outside the pleadings when
16   assessing the sufficiency of a complaint under Rule 12(b)(6) of the Federal Rules of Civil
17   Procedure. See Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001); Fed. R. Civ.
18   P. 10(c) (“A copy of a written instrument that is an exhibit to a pleading is a part of the
19   pleading for all purposes.”); Schneider v. California Dept. of Corrections, 151 F.3d 1194,
20   1197 n.1 (9th Cir. 1998) (“The focus of any Rule 12(b)(6) dismissal ... is the complaint.”).
21         “There are two exceptions to this rule: the incorporation-by-reference doctrine, and
22   judicial notice under Federal Rule of Evidence 201. Both of these procedures permit district
23   courts to consider materials outside a complaint, but each does so for different reasons and
24   in different ways.” Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 998 (9th Cir. 2018),
25   cert. denied sub nom. Hagan v. Khoja, 139 S. Ct. 2615 (2019).
26                i.        Judicial Notice
27         Judicial notice under Rule 201 permits a court to notice an adjudicative fact if it is
28   “not subject to reasonable dispute.” Fed. R. Evid. 201(b); United States v. Ritchie, 342 F.3d
                                                   3
                                                                              3:18-cv-02391-BTM-WVG
 1   903, 908–09 (9th Cir. 2003). A fact is “not subject to reasonable dispute” if it is “generally
 2   known,” or “can be accurately and readily determined from sources whose accuracy cannot
 3   reasonably be questioned.” Fed. R. Evid. 201(b)(1)-(2); Ritchie, 342 F.2d at 909.
 4         Thus, “[a] court may take judicial notice of matters of public record without
 5   converting a motion to dismiss into a motion for summary judgment.” Lee, 250 F.3d at 689
 6   (quotation marks and citation omitted). But it cannot take judicial notice of disputed facts
 7   contained in those records. Id.; Khoja, 899 F.3d at 999; Ritchie, 342 F.3d at 909 (refusing
 8   to take judicial notice of “[t]he underlying facts relevant to the adjudication of th[e] case”
 9   unless they “fit the requirements of Rule 201”); see also NAC Foundation, LLC v. Jodoin,
10   2017 WL 1246338, at *3 n.5 (D. Nev. March 31, 2017) (declining to take judicial notice
11   of “declarations alleging specific statements made by [the] Defendant” pursuant to Rule
12   12(b)(6)); City of Royal Oak Ret. Sys. v. Juniper Networks, Inc., 880 F. Supp. 2d 1045,
13   1060 (N.D. Cal. 2012) (refusing to take judicial notice of a declaration submitted by
14   investors in opposition to motion to dismiss since document was not attached to the
15   complaint, incorporated by reference, or subject to judicial notice pursuant to Fed. R. Civ.
16   P. 201); Walker v. Woodford, 454 F. Supp. 2d 1007, 1022 (S.D. Cal. 2006), aff’d in part,
17   393 F. App’x 513 (9th Cir. 2010) (finding that while prisoner’s medical records are matters
18   of “public record” subject to judicial notice, it was not “appropriate for the Court to take
19   notice of disputed matters contained within the medical records.”).
20                ii.    Incorporation by Reference
21         Incorporation-by-reference, on the other hand, “is a judicially created doctrine that
22   treats certain documents as though they are part of the complaint itself.” Khoja, 899 F.3d
23   at 1002. While “‘the mere mention of the existence of a document is insufficient to
24   incorporate the contents of a document’ under Ritchie,” Khoja, 899 F.3d at 1002 (quoting
25   Coto Settlement v. Eisenberg, 593 F.3d 1031, 1038 (9th Cir. 2010)), a document may be
26   incorporated by reference into a complaint, even if it is not physically attached to the
27   complaint, if the plaintiff “refers extensively to the document or the document forms the
28   basis of [his] claim.” Ritchie, 342 F.3d at 908 (citing Van Buskirk v. Cable News Network,
                                                   4
                                                                              3:18-cv-02391-BTM-WVG
 1   Inc., 284 F.3d 977, 980 (9th Cir. 2002); Khoja, 899 F.3d at 1002 (noting that a document
 2   may form the basis of the plaintiff’s claim where “the claim necessarily depend[s] on the
 3   [document].”) (citing Knievel v. ESPN, 393 F.3d 1068, 1076 (9th Cir. 2005)).
 4          “Unlike judicial notice, a court ‘may assume [an incorporated document’s] contents
 5   are true for purposes of a motion to dismiss under Rule 12(b)(6).’” Khoja, 899 F.3d at 1003
 6   (quoting Marder v. Lopez, 450 F.3d 445, 448 (9th Cir. 2006) (quoting Ritchie, 342 F.3d at
 7   908)); In re Tracht Gut, LLC, 836 F.3d 1146, 1150 (9th Cir. 2016) (“At the motion to
 8   dismiss phase, the trial court must accept as true all facts alleged in the complaint and draw
 9   all reasonable inferences in favor of the plaintiff.”).
10   III.   Discussion
11          A.    Defendant’s Arguments
12          Dr. Santos seeks dismissal of Plaintiff’s Complaint pursuant to Fed. R. Civ. P.
13   12(b)(6) (ECF No. 19). Specifically, Santos argues that the allegations in Plaintiff’s
14   Complaint, when considered together with the sworn Declaration and exhibits he submitted
15   in opposition to Plaintiff’s Motion for TRO (ECF No. 8-1), are insufficient to state a
16   plausible claim for relief under either the First or the Eighth Amendments. See ECF No.
17   19-1 (“Mem. of P&As in Supp. of Mot. to Dismiss”) at 7‒16.
18          B.    Judicial Notice of Santos’ Declaration
19          As a preliminary matter, the Court may not weigh evidence when ruling on a Motion
20   to Dismiss pursuant to Rule 12(b)(6), and cannot not take judicial notice of facts that are
21   at least subject to reasonable dispute. Fed. R. Evid. 201(b); McKinley v. Sw. Airlines Co.,
22   2015 WL 2431644, at *4 (C.D. Cal. May 19, 2015), aff’d, 680 F. App’x 522 (9th Cir.
23   2017). Although it is appropriate to take judicial notice of the existence of court filings and
24   other matters of public record, see Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d
25   741, 746 n.6 (9th Cir. 2006), Santos here seeks to rely on his own Declaration for its truth.
26   See California Sportfishing Prot. All. v. Shiloh Grp., LLC, 268 F. Supp. 3d 1029, 1038
27   (N.D. Cal. 2017) (“Courts cannot take judicial notice of the contents of documents for the
28   truth of the matters asserted therein when the facts are disputed.”).
                                                    5
                                                                               3:18-cv-02391-BTM-WVG
 1          The Court is mindful of the risk that the judicial notice rule can lead to the
 2   consideration of extrinsic evidence to resolve factual disputes, which is not proper at the
 3   pleading stage. See e.g., Rollins v. Dignity Health, 338 F. Supp. 3d 1025, 1031 (N.D. Cal.
 4   2018) (“[Defendant] is not explaining or arguing the allegations in Plaintiffs’ FAC—it is
 5   trying to factually rebut them. As Khoja makes clear, to grant the request for judicial notice
 6   would improperly convert this Rule 12(b)(6) motion into a motion for summary judgment
 7   under Rule 56.”); see also Baird v. BlackRock Institutional Tr. Co., N.A., 403 F. Supp. 3d
 8   765, 777 (N.D. Cal. 2019). In short, “factual challenges to a plaintiff’s complaint have no
 9   bearing on the legal sufficiency of the allegations under Rule 12(b)(6).” Lee, 250 F.3d at
10   688.
11          Thus, Santos’s Declaration, which includes his opinions as to Plaintiff’s medical
12   needs in light of his medical history and records, the factors he claims to have considered
13   in prescribing Plaintiff’s course of treatment, the contraindications relevant to his decision
14   to taper or discontinue Plaintiff’s gabapentin dosage, and the efficacies of prescribing one
15   drug over another may, of course, later be considered, together with Plaintiff’s evidence,
16   should Santos seek summary judgment. See Santos Decl., ECF No. 8-1, ¶¶ 2‒10; Fed. R.
17   Civ. P. 56(c). But a Defendant’s request for dismissal pursuant to Rule 12(b)(6) based on
18   either his own proffered contradictory evidence, or Plaintiff’s purported lack of evidence
19   with respect to the elements of either of his alleged claims, see Def.’s P&As in Supp. of
20   Mot. to Dismiss at 14‒16, is procedurally improper and would deny Plaintiff both the
21   notice required by Rule 56, and a reasonable opportunity to present his own evidence in
22   response. See Fed. R. Civ. P. 12(d); Garaux v. Pulley, 739 F.2d 437, 438 (9th Cir. 1984);
23   see also Gerritsen v. Warner Bros. Entertainment Inc., 112 F. Supp. 3d 1011, 1021 & n.48
24   (C.D. Cal. 2015) (collecting cases in which courts “regularly declin[ed] to consider
25   declarations and exhibits submitted in support of or in opposition to a motion to dismiss.”).
26   Where the nonmoving party is a prisoner appearing pro se, “the notice requirements of
27   Rule 56(c) must be strictly adhered to.” Garaux, 739 F.2d at 439-40; see also Rand v.
28   Rowland, 154 F.3d 952, 953 (9th Cir. 1998) (affirming “the continued viability and
                                                   6
                                                                              3:18-cv-02391-BTM-WVG
 1   application of the ‘pro se prisoner fair notice’ requirement of Rule 56 … [as] adopted in
 2   Klingele v. Eikenberry, 849 F.2d 409 (9th Cir. 1988)).
 3          Thus, because the “relevant facts” included in the Declaration Santos submitted in
 4   Opposition to Plaintiff’s TRO include his own sworn testimony, refer the Court to portions
 5   of Plaintiff’s medical records which were not incorporated by reference as part of his
 6   pleading, and are clearly in dispute, see Def.’s P&As in Supp. of Mot. to Dismiss at 7‒10,
 7   the Court DENIES Defendant’s request to take judicial notice of them pursuant to Fed. R.
 8   Civ. P. 12(b)(6), and will consider only the facts as they are alleged in Plaintiff’s Complaint
 9   and incorporated Declaration in order to decide whether he has pleaded any plausible
10   claims for relief. See infra n.1.
11          C.      Plaintiff’s Allegations 1
12          Plaintiff claims to suffer from hypertension, diabetes, epileptic seizures, and
13   “ongoing pain” due to neuropathy and nerve damage to his head and lower back caused by
14   an “excessive force incident” in 2010, a fall from his bunk during a seizure in 2012, and a
15   suicide attempt in April 2018. See Compl. at 3; Pl.’s Decl. at 2-3. For these ailments, from
16   2011 through 2015, Plaintiff claims to have been prescribed Keppra and Dilantin for the
17   seizures,2 and various pain medications including naproxen, ibuprofen, amitriptyline, and
18
19
     1
       Plaintiff’s Complaint provides a “summary” of his claimed constitutional violations, but he expressly
20   incorporates by reference more detailed factual allegations included in a Declaration attached to his motion
21   for a TRO. See Compl. at 3 (“The 8th Amendment violation is all emphasized in the attached Declaration.
     Here is just a summary of the violation.”); id. (“For the reasons above as what I wrote on Declaration is
22   sufficient to pas[s] the level of state a claim.”); see also Pl.’s Decl. at 2‒8; 9‒24. Accordingly, the Court
     will consider the facts alleged in Plaintiff’s Declaration to determine whether he has stated a plausible
23   claim upon which § 1983 relief may be granted. See Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S.
     308, 322 (2007) (“[C]ourts must consider the complaint in its entirety, as well as other sources courts
24   ordinarily examine when ruling on Rule 12(b)(6) motions to dismiss, in particular, documents
25   incorporated into the complaint by reference, and matters of which a court may take judicial notice.”);
     Khoja, 899 F.3d at 1003 (“[A] court ‘may assume [an incorporated document’s] contents are true for
26   purposes of a motion to dismiss under Rule 12(b)(6).’”) (citation omitted).

27   2
      According to the Physician’s Desk Reference (“PDR”), Keppra is a brand name for levetiracetam. See
     https://www.pdr.net/drug-summary/Keppra-Oral-Solution-and-Tablets-levetiracetam-1054.6058               (last
28   visited Feb. 20, 2020). It is an “oral and intravenous pyrrolidine derivative antiepileptic drug” “[u]sed for
                                                          7
                                                                                         3:18-cv-02391-BTM-WVG
 1   sulindac, but he claims they caused “severe side effects” and were ineffective. See Pl.’s
 2   Decl. at 2. 3
 3          In late 2015, Plaintiff was prescribed Depakote and a “low dose” of gabapentin,
 4   which he alleges is “for both pain/seizure[s].” Id. 4 While he still suffered seizures in 2016,
 5   Plaintiff noticed that as “they (different doctors) increased [the] gabapentin,” his seizures
 6   decreased in both frequency and severity. Id. By “May or so of 2017,” Plaintiff was
 7   prescribed a 2700 mg dose of gabapentin, which he contends “was controlling [his]
 8
 9
     the treatment of certain types of partial, myoclonic, and generalized tonic-clonic seizures,” and requires
10   “[m]onitor[ing] for emerging or worsening suicidal thoughts/behavior and depression.” Id. Dilantin is a
     brand name for phenytoin sodium. It is an “[o]ral and parenteral hydantoin anticonvulsant with narrow
11   therapeutic window; used for tonic-clonic seizures and complex partial seizures; switching dosage forms
     may produce significant changes in serum concentrations; close monitoring for emerging or worsening
12   suicidal thoughts/behavior or depression is recommended.” https://www.pdr.net/drug-summary/Dilantin-
13   Capsules-phenytoin-sodium-1813 (last visited Feb. 20, 2020). The Court may take judicial notice of
     medical facts regarding prescription drugs, their active ingredients and effects as described in the PDR.
14   See United States v. Howard, 381 F.3d 873, 880 & n.7 (9th Cir. 2004) (taking judicial notice of the narcotic
     effects of Percocet and Percodan noted in PDR); see also Lolli v. County of Orange, 351 F.3d 410, 419
15   (9th Cir. 2003) (“Well-known medical facts are the types of matters of which judicial notice may be
     taken.”) (quoting Barnes v. Indep. Auto. Dealers Ass’n of Cal. Health & Welfare Benefit Plan, 64 F.3d
16   1389, 1395 n.2 (9th Cir. 1995)).
17   3
        Plaintiff filed eight other civil rights actions in the Southern District of California between March 13,
18   2014, and the filing of this case on October 28, 2018. See https://pcl.uscourts.gov/pcl/pages/search/
     results/parties.jsf?sid=bb8b2 ef241c64377b259b64606c339dd (last visited Feb. 20, 2020). Seven of those
19   cases remained pending at the time Plaintiff filed this action, and four of them contain Eighth Amendment
     inadequate medical care allegations similar to those alleged here. However, all of Plaintiff’s previously
20   filed claims arose years before the incidents at issue in this case, and all name different RJD doctors,
21   nurses, and inmate appeals officials as Defendants. None appear duplicative of the claims Plaintiff alleges
     against Dr. Santos in this matter, which Plaintiff contends first arose at RJD in May or June 2018. See
22   Compl. at 1, 3-4; cf. Arellano v. Hodge, et al., S.D. Cal. Civil Case No. 3:14-cv-00590-JLS-JLB; Arellano
     v. Sedighi, et al., S.D. Cal. Civil Case No. 3:15-cv-02059-AJB-BGS; Arellano v. Melton, et al., 3:15-cv-
23   02069-JAH-NLS; and Arellano v. Dean, et al., 3:15-cv-02247-BEN-JLB.
24   4
       Depakote is the brand named for divalproex sodium. It is an “[a]nticonvulsant available orally,” “[u]seful
25   for absence, myoclonic, partial and tonic-clonic seizures; treats bipolar disorder and agitation secondary
     to dementia.” “Close monitoring for emerging or worsening suicidal thoughts/behavior or depression is
26   recommended.” See https://www.pdr.net/drug-summary/Depakote-ER-divalproex-sodium-10.8467 (last
     visited Feb. 20, 2020). Gabapentin (brand name Neurontin) is “[u]sed for restless legs syndrome,
27   postherpetic and other neuralgias, and adjunctively for partial seizures.” Prescriptions must also be
     “[m]onitor[ed] for emerging or worsening suicidal thoughts or actions and/or depression.”
28   https://www.pdr.net/drug-summary/Neurontin-gabapentin-2477.4218 (last visited Feb. 20, 2020).
                                                          8
                                                                                         3:18-cv-02391-BTM-WVG
 1   seizures,” and he “stayed on that level for a year.” Id.
 2          In April 2018, Plaintiff suffered a family tragedy and attempted suicide by cutting
 3   his wrists and “throwing” himself from a bunk “head[-]first.” Id. at 3. Plaintiff claims to
 4   have sustained a concussion, temporary blindness, and “permanent blurry vision” as a
 5   result, and was prescribed tylenol with codeine for pain while he remained in the suicidal
 6   infirmary. Id. After his release from the infirmary, Plaintiff was assigned to Dr. Santos. Id.
 7          In May or June 2018 , Plaintiff claims he told Santos of his medical and mental
 8   health history, and reported the neck and wrist injuries he had just sustained as a result of
 9   his suicide attempt were so severe they were interfering with his ability to walk, exercise,
10   breathe, and sleep. Id. Plaintiff reported the gabapentin he had previously been prescribed
11   “seem[ed] to alleviate” these issues, so he requested an increased dosage because he had
12   developed a tolerance to it, and his other pain meds were “ineffective” and caused side
13   effects that “put [his] health and life at risk.” Id.
14          In response, Plaintiff contends Santos “said he didn’t care what [Plaintiff] was going
15   thr[ough],” and would decrease Plaintiff’s dosage to 2400 mg instead. Id. Plaintiff further
16   claims Santos threatened that if he complained again, he would “take them all off,” because
17   Plaintiff was a “convict” and “c[ould not] be trusted.” Id.
18          Plaintiff claims his pain continued, so he filed “another medical request.” Id. On
19   September 25, 2018, Santos again examined him, and Plaintiff told Santos he feared the
20   increase in pain would trigger seizures. Id. But Santos “took [him] off” gabapentin
21   altogether, without a “justifiable reason,” with “deliberate indifference,” and without
22   prescribing “other effective and adequate pain & seizure medication.” See Compl. at 3;
23   Pl.’s Decl. at 3. Plaintiff further alleges Santos “said he was taking [Plaintiff] off” the
24   gabapentin “due to [his] submitting [a] complaint about inadequate medical treatment.”
25   See Compl. at 4.
26          Between September 25, 2018, and October 7 or 8, 2018, Plaintiff alleges to have
27   suffered three seizures due to his “uncontrol[led] severe pain,” and Santos’ refusal to
28   prescribe sufficient doses of gabapentin. Id. at 3; Pl.’s Decl. at 4. Another doctor named
                                                      9
                                                                              3:18-cv-02391-BTM-WVG
 1   Zhang “intervened” on October 9, 2019, and “put [him] on 900 mg [per] day of
 2   gabapentin,” but Plaintiff was then referred back to Santos, his primary care doctor. See
 3   Pl.’s Decl. at 4.
 4          Plaintiff again requested Santos increase his gabapentin to 2700 mg “because while
 5   [he] was on that level he never had a seizure for a year,” but Santos agreed only to 1200
 6   mg, and told Plaintiff to return in a month if his pain and seizures persisted. Id. When
 7   Plaintiff again objected, and complained that Santos “should [have] never taken [him] off
 8   when all [he] was asking was an upgrade” due to the severity of his overnight pain, Santos
 9   said he “had previously warn[ed] him he would be tak[ing] [him] off,” “didn’t care,” and
10   “was just covering himself by showing he upgraded [his] gabas from 900‒1200.” Id. When
11   Plaintiff requested a “justifiable reason” for Santos’s decision, he said “there is none, h[e’s]
12   a doctor [and] he could do it.” Id. Plaintiff claims to have then suffered another seizure on
13   October 11, 2018, the “night after he saw Santos,” which “caused [him] to get hit on [the]
14   back of [his] head.” Id.
15          Plaintiff seeks $60,000 in damages against Santos based on alleged First and Eighth
16   Amendment violations, injunctive relief requiring “2700 mg of gabapentin” and to be
17   “referred to another doctor.” Id.; Pl.’s Decl. at 3-4, 6.5
18          D.      Eighth Amendment Claims
19          First, Dr. Santos seeks dismissal of Plaintiff’s Eighth Amendment claims pursuant
20   to Fed. R. Civ. P. 12(b)(6) arguing they only “amount to a difference of opinion, and not
21   deliberate indifference.” See Def.’s Mem. of P&As in Supp. of Mot. to Dismiss at 12‒13.
22   The Court disagrees.6
23
24
     5
25    Plaintiff’s requests for injunctive relief were raised in his Motion for TRO and denied on December 31,
     2018. See ECF No. 10.
26
     6
       The Court notes Santos’s Motion to Dismiss both Plaintiff’s Eighth and First Amendment claims
27   assumes the Court would take judicial notice of the Declaration and evidence he submitted in opposition
     to Plaintiff’s TRO. See Def.’s P&As in Supp. of Mot. to Dismiss at 13‒16 (citing Santos Decl. ¶¶ 3, 4, 6‒
28   8, 9.) “In deciding a motion to dismiss for failure to state a claim, whether the evidence will ultimately
                                                        10
                                                                                       3:18-cv-02391-BTM-WVG
 1          Only “deliberate indifference to serious medical needs of prisoners constitutes the
 2   unnecessary and wanton infliction of pain ... proscribed by the Eighth Amendment.” Estelle
 3   v. Gamble, 429 U.S. 97, 103, 104 (1976) (citation and internal quotation marks omitted).
 4   “A determination of ‘deliberate indifference’ involves an examination of two elements: (1)
 5   the seriousness of the prisoner’s medical need and (2) the nature of the defendant’s
 6   response to that need.” McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1991), overruled
 7   on other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997) (en banc)
 8   (quoting Estelle, 429 U.S. at 104); see also Wilhelm v. Rotman, 680 F.3d 1108, 1113 (9th
 9   Cir. 2012); Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006).
10          First, “[b]ecause society does not expect that prisoners will have unqualified access
11   to health care, deliberate indifference to medical needs amounts to an Eighth Amendment
12   violation only if those needs are ‘serious.’” Hudson v. McMillian, 503 U.S. 1, 9 (1992),
13   citing Estelle, 429 U.S. at 103‒104. “A ‘serious’ medical need exists if the failure to treat
14   a prisoner’s condition could result in further significant injury or the ‘unnecessary and
15   wanton infliction of pain.’” McGuckin, 914 F.2d at 1059 (quoting Estelle, 429 U.S. at 104).
16   “The existence of an injury that a reasonable doctor or patient would find important and
17   worthy of comment or treatment; the presence of a medical condition that significantly
18   affects an individual’s daily activities; or the existence of chronic and substantial pain are
19   examples of indications that a prisoner has a ‘serious’ need for medical treatment.” Id.
20   (citing Wood v. Housewright, 900 F.2d 1332, 1337‒41 (9th Cir. 1990); Hunt v. Dental
21   Dept., 865 F.2d 198, 200‒01 (9th Cir. 1989)).
22          Santos does not argue that Plaintiff has failed to allege facts to plausibly show his
23   hypertension, diabetes, epileptic seizures, and neuropathic pain are objectively serious
24   medical needs, and the Court finds his allegations sufficient to satisfy the objective
25
26
     support the allegations is not for the Court to determine.” Alonso v. Blackstone Fin. Grp. LLC, 962 F.
27   Supp. 2d 1188, 1193 n.4 (E.D. Cal. 2013). Instead, “the Court merely weighs the adequacy of the
     pleading[].” Id. (emphasis added). Thus, most of Defendant’s arguments in support of dismissal are
28   irrelevant.
                                                      11
                                                                                    3:18-cv-02391-BTM-WVG
 1   component of an Eighth Amendment claim. See e.g., Peralta v. Dillard, 744 F.3d 1076,
 2   1086 (9th Cir. 2014) (“We’ve held that the ‘existence of chronic and substantial pain’
 3   indicates that a prisoner’s medical needs are serious”) (citing McGuckin, 974 F.2d at 1060);
 4   Choquette v. DuVall, 2017 WL 8809629, at *5 (W.D. Wash. Dec. 12, 2017) (recognizing
 5   neuropathic pain associated with multiple sclerosis is an objectively serious medical need),
 6   report and recommendation adopted sub nom. Choquette v. Warner, 2018 WL 834240
 7   (W.D. Wash. Feb. 13, 2018); Mosier v. California Dep’t of Corr. & Rehab., 2012 WL
 8   2577524, at *4 (E.D. Cal. July 3, 2012) (finding prisoner’s allegations of “epilepsy and
 9   related seizures interfering with his daily activities sufficient to show a serious medical
10   need satisfying the first prong of [a] deliberate indifference” claim under the Eighth
11   Amendment).
12         Therefore, the Court must next decide whether Plaintiff’s Complaint further contains
13   sufficient “factual content” to plausibly allege that Santos acted with “deliberate
14   indifference” to his needs. McGuckin, 914 F.2d. at 1060; see also Jett, 439 F.3d at 1096;
15   Iqbal, 556 U.S. at 678. “Deliberate indifference is a high legal standard.” Toguchi v. Chung,
16   391 F.3d 1051, 1060 (9th Cir. 2004). To demonstrate deliberate indifference, the
17   “plaintiff[] must show that [prison officials] were (a) subjectively aware of the serious
18   medical need and (b) failed to adequately respond.” Rosati v. Igbinoso, 791 F.3d 1037,
19   1039 (9th Cir. 2015) (citation omitted).
20         Santos rightly contends that a mere “difference of medical opinion . . . [is]
21   insufficient, as a matter of law, to establish deliberate indifference,” Jackson v. McIntosh,
22   90 F.3d 330, 332 (9th Cir. 1996), and that disagreements between a prisoner and his treating
23   physician as to the need to pursue one course of treatment over another fall short of meeting
24   that standard. Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir.1989) (citing Estelle, 429 U.S.
25   at 107). Instead, to sufficiently plead an Eighth Amendment violation based on “alternative
26   courses of treatment,” Plaintiff must allege facts sufficient to plausibly show that Santos’s
27   “chosen course of treatment, was “‘medically unacceptable under the circumstances,’ and
28   was taken ‘in conscious disregard of an excessive risk to [his] health.’” Toguchi, 391 F.3d
                                                  12
                                                                             3:18-cv-02391-BTM-WVG
 1   at 1058 (citations omitted).
 2         Plaintiff claims that after a suicide attempt in April 2018, he was assigned to Dr.
 3   Santos and in May 2018 first reported difficulty walking, breathing, sleeping, and eating
 4   due to continued severe pain in his neck and wrists, and neuropathy in his feet, hands, and
 5   in the back of his head. See Compl. at 3; Pl.’s Decl. at 3. Plaintiff alleges to have “named
 6   all the other pain medication [he had] been on,” and to have reported to Santos that these
 7   medications were either ineffective or caused side effects so severe that they “put [his]
 8   health and life at risk.” See Pl.’s Decl. at 3. Plaintiff claims he reported to Santos that
 9   “during the hours [he] t[ook] gabapentin [his] pain seem[ed] to alleviate,” but that he
10   continued to suffer pain “during the long period of 8 p.m. to 9 a.m. which [was] when [he]
11   was without medication.” Id. Therefore, he requested an increased dosage of gabapentin.
12   Id. But in response, and without examining him during a “2 minute visit,” Plaintiff contends
13   Dr. Santos simply replied “he didn’t care what [Plaintiff] was going thr[ough],” and instead
14   “was going to take away 300 mgs” from the 2700 mgs he had been prescribed, and
15   threatened “if [he] complain[ed] again he w[ould] take them all off.” Id. Plaintiff claims
16   Santos’s “reason was because [Plaintiff] was a convict” and “can’t be trusted.” Id.
17         It is true that a prisoner’s desire for a change in his prescription or for a “superior”
18   medication does not alone support a claim of deliberate indifference. See Toguchi, 391 F.3d
19   at 1058; Hill v. Curcione, 657 F.3d 116, 123 (2d Cir. 2011); Herrera v. Beregovskays, 2013
20   WL 6572585, at *3 (E.D. Cal. Dec. 13, 2013). It is also true that while a prisoner is “free
21   to refuse specific medications or types of medication, he does not have a right to dictate
22   what medications he will be prescribed.” Peacock v. Horowitz, 2016 WL 3940346, at *7
23   (E.D. Cal. July 21, 2016) (citing Stiltner v. Rhay, 371 F.2d 420, 421 n.3 (9th Cir. 1967)
24   (allegations that a prisoner feels he is not receiving the “the kind and quality of medical
25   treatment he believes is indicated” do not “justify federal intervention.”); see also Medina
26   v. Barenchi, 2016 WL 7325508, at *5 (S.D. Cal. Dec. 16, 2016) (sua sponte dismissing
27   Eighth Amendment claims against prison doctors pursuant to 28 U.S.C. § 1915(e)(2) and
28   § 1915A because “while Plaintiff obviously disagrees with Defendants’ assessment of his
                                                  13
                                                                              3:18-cv-02391-BTM-WVG
 1   need for narcotics to treat his pain,” dissatisfaction alone is insufficient to support a
 2   deliberate indifference claim).
 3         Here, however, the Court finds Plaintiff’s allegations cannot be fairly described as
 4   simple difference of opinion with Santos as to his preferred course of medical treatment.
 5   Instead, Plaintiff’s claims and the reasonable inferences drawn from them, Iqbal, 556 U.S.
 6   at 678, are more “akin to cases finding deliberate indifference where prison officials and
 7   doctors deliberately ignore[] the express orders of a prisoner’s prior physician for reasons
 8   unrelated to the medical needs of the prisoner.” Hamilton v. Endell, 981 F.2d 1062, 1066–
 9   67 (9th Cir. 1992) (citations omitted), abrogated in part on other grounds by Estate of Ford
10   v. Ramirez-Palmer, 301 F.3d 1043, 1045 (9th Cir. 2002); Jett, 439 F.3d at 1097 (citations
11   omitted); Egberto v. Nevada Dep’t of Corr., 678 F. App’x 500, 504 (9th Cir. 2017)
12   (reversing summary judgment on behalf of prison officials alleged to have acted with
13   deliberate indifference by transferring inmate on the day his MRI was scheduled in light of
14   other evidence suggesting defendants’ held a “personal animus” against him due to his
15   disciplinary history).
16         Plaintiff specifically alleges that when he was first assigned to Santos’s care in May
17   or June of 2018, he was then taking a previously prescribed course of 2700 mgs per day of
18   gabapentin, but “need[ed] an upgrade or an additional medication” to minimize both his
19   chronic overnight pain and new injuries to his head, neck, and wrists caused by his suicide
20   attempt just one month before. See Pl.’s Decl. at 3. In response, Plaintiff contends Santos
21   instead decreased his dosage of gabapentin, which Plaintiff asserts had been prescribed to
22   address his pain and to control his seizures, stated he “he didn’t care what [Plaintiff] was
23   going thr[ough],” and threatened that if Plaintiff “submit[ed] more medical forms regarding
24   pain,” or “complain[ed] again,” he “w[ould] take them all off at once.” See Compl. at 3, 4;
25   Pl.’s Decl. at 3. Plaintiff further claims Santos’s “reason was because [Plaintiff] was a
26   convict” and “can’t be trusted.” Id.
27   ///
28         These “factual matter[s], accepted as true,” state an Eighth Amendment claim
                                                  14
                                                                            3:18-cv-02391-BTM-WVG
 1   against Santos that is “plausible on its face.” Iqbal, 556 U.S. at 678. “Prison officials are
 2   deliberately indifferent to a prisoner’s serious medical needs when they deny, delay, or
 3   intentionally interfere with medical treatment.” Hunt, 865 F.2d at 201; Estelle, 429 U.S. at
 4   105. In other words, and regardless of whether Santos can offer evidence to the contrary,
 5   if as Plaintiff alleges, Santos was aware of his medical and mental health history, claimed
 6   he “didn’t care,” refused to address Plaintiff’s pain, denied his request for an additional or
 7   alternative pain management prescription because he was a “convict,” and further
 8   threatened to cease pain medication altogether if Plaintiff continued to complain, a
 9   plausible claim of deliberate indifference exists. See Compl. at 3‒4; Pl.’s Decl. at 2‒4; see
10   also Colwell v. Bannister, 763 F.3d 1060, 1069‒70 (9th Cir. 2014) (finding genuine dispute
11   as to whether prison officials acted with deliberate indifference when refusing to provide
12   doctor-recommended cataract surgery based on prison’s “one eye only” policy, and “not
13   because non-treatment was a medically acceptable option.”); Jett, 439 F.3d at 1097 (finding
14   triable issue of fact as to whether doctor acted with deliberate indifference by refusing to
15   request an orthopedic consultation based on a “competing administrative concern” that it
16   would require referral to a non-contracted facility); Hamilton, 981 F.2d at 1066 (holding
17   summary judgment on behalf of prison officials who forced inmate to fly “in contravention
18   of his treating physician’s specific orders” was inappropriate because the decision “could
19   have constituted deliberate indifference to his medical needs.”); Snow v. McDaniel, 681
20   F.3d 978, 990 (9th Cir. 2012) (finding doctor’s retort of “[N]ope—gonna let you suffer
21   until you tell me its [sic] working or not” in response to prisoner’s request for additional
22   pain medication to be a “textbook example of the state of mind required to violate the
23   Eighth Amendment.”), overruled on other grounds by Peralta, 744 F.3d 1076; Hartsfield
24   v. Colburn, 371 F.3d 454, 457 (8th Cir. 2004) (denying summary judgment where doctor’s
25   statement and nurse’s notes demonstrated they were aware of detainee’s pain but “withheld
26   dental treatment for nonmedical reasons—Hartsfield’s behavioral problems.”); see also
27   Arellano v. Hodge, 2018 WL 3618050, at *14 (S.D. Cal. July 30, 2018) (finding genuine
28   dispute as to prisoner’s Eighth Amendment deliberate indifference claims against nurse
                                                   15
                                                                              3:18-cv-02391-BTM-WVG
 1   alleged to have refused medication changes “because it would cost tax payers like her
 2   money” and finding such statements could “be reasonably interpreted as a recognition of
 3   Plaintiff’s serious medical need, and a purposeful disregard of that need for non-medical
 4   reasons.”).
 5         For these reasons, Santos’s Motion to Dismiss Plaintiff’s Eighth Amendment
 6   inadequate medical care claims must be DENIED.
 7         E.      Retaliation Claims
 8         Next, Dr. Santos argues Plaintiff’s retaliation claims are insufficient to state a
 9   plausible claim for relief because he has “failed to allege an adverse action,” “there is no
10   evidence of retaliatory intent,” and his decision to change Plaintiff’s medications “served
11   a legitimate penological interest.” See Def.’s Mem. of P&As in Supp. of Mot. to Dismiss
12   at 14‒16.
13         “Within the prison context, a viable claim of First Amendment retaliation entails
14   five basic elements: (1) An assertion that a state actor took some adverse action against an
15   inmate (2) because of (3) that prisoner’s protected conduct, and that such action (4) chilled
16   the inmate's exercise of his First Amendment rights, and (5) the action did not reasonably
17   advance a legitimate correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567–68 (9th
18   Cir. 2005) (citations omitted).
19         Adverse action taken against a prisoner “need not be an independent constitutional
20   violation.” Watison v. Carter, 668 F.3d 1108, 1114 (9th Cir. 2012) (internal citations
21   omitted). A causal connection between the adverse action and the protected conduct can
22   be alleged by an allegation of a chronology of events from which retaliation can be inferred.
23   Id. The filing of grievances and the pursuit of civil rights litigation against prison officials
24   are both protected activities. Rhodes, 408 F.3d at 567–68. The prisoner must allege either
25   a chilling effect on future First Amendment activities, or that he suffered some other harm
26   that is “more than minimal.” Watison, 668 F.3d at 1114. Finally, a prisoner successfully
27   pleads that the action did not reasonably advance a legitimate correctional goal by alleging,
28   in addition to a retaliatory motive, that the defendant’s actions were “arbitrary and
                                                    16
                                                                               3:18-cv-02391-BTM-WVG
 1   capricious” or that they were “unnecessary to the maintenance of order in the institution.”
 2   Id.
 3          The Court finds Plaintiff’s Complaint and Declaration “contain sufficient factual
 4   matter, accepted as true, to ‘state a [retaliation] claim to relief that is plausible on its face.’”
 5   Iqbal, 556 U.S. at 678. First, Plaintiff alleges Santos first decreased his gabapentin “for
 6   submitting a medical request [i]n June 2018,” and threatened to “take [him] off all at once”
 7   if he “submit[ted] more medical forms regarding pain.” See Compl., at 3, 4. Of fundamental
 8   import to prisoners are their First Amendment “right[s] to file prison grievances,” Bruce v.
 9   Ylst, 351 F.3d 1283, 1288 (9th Cir. 2003), and “[a] statement that ‘warns’ a person to stop
10   doing something carries the implication of some consequence of a failure to heed the
11   warning.” Brodheim v. Cry, 584 F.3d 1262, 1270 (9th Cir. 2009). Thus, “the mere threat
12   of harm can be adverse action, regardless of whether it is carried out because the threat
13   itself can have a chilling effect.” Id. (citing Rhodes, 408 F.3d at 568 n.11).
14          Here, Plaintiff alleges to have engaged in protected conduct, i.e., to have submitted
15   “medical forms” and “medical requests” and to have been chilled by Santos’ warning. In
16   fact, he expressly claims that from “June‒Sept[ember] I was prevented to [sic] adequately
17   raise my concern otherwise he [Santos] would dare carry out his threat,” and that he
18   “submitted another medical request” on September 25, 2018, only “after [he] couldn’t
19   handle the pain.” See Compl. at 4; Rhodes, 408 F.3d at 568 (“[A]t the pleading stage, we
20   have never required a litigant, per impossibile, to demonstrate a total chilling of his First
21   Amendment rights to file grievances and to pursue civil rights litigation in order to perfect
22   a retaliation claim.”) (emphasis original).
23          Plaintiff further contends Santos “decided to carry out his threat by taking [him] off
24   gabapentin” all “at once.” See Pl.’s Decl. at 3; Deets v. Castilo, 2010 WL 4340834, at *5
25   (D. Nev. Oct. 26, 2010) (finding prisoner’s claims of having been denied asthma
26   medication in retaliation for his complaints and grievances seeking asthma medication, and
27   to have been “refused medication to manage his ongoing pain in retaliation for grievances
28   he filed seeking medical treatment” sufficient to state a colorable First Amendment claim);
                                                      17
                                                                                  3:18-cv-02391-BTM-WVG
 1   Snowden v. Tate, 2020 WL 207197, at *4 (E.D. Cal. Jan. 14, 2020) (finding prisoner’s
 2   claims that defendants “stopped his pain medication and removed his ‘high risk chrono’”
 3   because he filed a health care grievance sufficient to state a claim of retaliation).
 4          Plaintiff also claims to have suffered harm that was “more than minimal.” Watison,
 5   668 F.3d at 1114. Specifically, he contends to have “had a total of 5 seizures” between
 6   September 25, 2018 and October 11, 2018, to have fallen in his cell, to have been “hit on
 7   [the] back of [his] head,” and to have suffered “ongoing pain all day at levels 9‒10” “due
 8   to [being] taken off […] gabapentin.” See Compl. at 3; Pl.’s Decl. at 4.
 9          Defendant Santos argues, however, that “there is no evidence” of his retaliatory
10   intent, and that his changes to Plaintiff’s pain medications served a legitimate penological
11   purpose. See Def’s P&As in Supp. of Mot. to Dismiss. 7 But Plaintiff need not produce
12   evidence to show Santos decreased his gabapentin because he filed medical grievances in
13   order to survive a motion to dismiss‒‒he need only “plead factual content that allows the
14   court to draw the reasonable inference” that he did. Iqbal, 556 U.S. at 678. “Because direct
15   evidence of retaliatory intent rarely can be pleaded in a complaint, [the] allegation of a
16   chronology of events from which retaliation can be inferred is sufficient to survive
17   dismissal.” Watison, 668 F.3d at 1114. Plaintiff here claims Santos initially decreased his
18   gabapentin prescription “due to [him] submitting [a] complaint about inadequate medical
19   treatment,” see Compl. at 4, and warned he would terminate the medication altogether
20   should he “complain[] again.” See Pl.’s Decl. at 3. “[T]iming can properly be considered
21   as circumstantial evidence of retaliatory intent.” Pratt v. Rowland, 65 F.3d 802, 808 (9th
22
23
     7
        In support, Santos again relies on his own Declaration to argue that Plaintiff’s allegations as to his
24   motive are “simply not true,” and that he instead “acted rationally.” See Def.’s P&As at 14, 15‒16 (citing
25   Santos’s Decl., ¶¶ 4‒5, 6‒8.) Because Santos’ Declaration is outside the pleadings and not subject to
     judicial notice, however, the Court again does not consider it. See Khoja, 899 F.3d at 1001 (noting that
26   courts should tread carefully in judicially noticing the contents of a record to contradict the complaint’s
     operative allegations where “there is a reasonable dispute as to what the [record] establishes.”); Rollins,
27   338 F. Supp. 3d at 1031 (“Defendants repeatedly do what Khoja forbids – ask the Court to take judicial
     notice of documents that they then use as a basis to challenge the factual averments in the complaint.”).
28
                                                         18
                                                                                        3:18-cv-02391-BTM-WVG
 1   Cir. 1995).
 2         And while Plaintiff bears the burden to allege that Santos’ actions “did not
 3   reasonably advance a legitimate correctional goal,” Rhodes, 408 F.3d at 567–68; Rizzo v.
 4   Dawson, 778 F.2d 527, 532 (9th Cir. 1985), he has also successfully pleaded this element
 5   by alleging, in addition to Santos’s retaliatory motive, that his actions were “arbitrary and
 6   capricious.” Watison, 668 at 1114. Specifically, Plaintiff alleges Santos reduced the
 7   medication Plaintiff claims had been effectively addressing his pain as well as the
 8   frequency and severity of his seizures for more than a year for “no justifiable reason,”
 9   “because [he] was a convict,” because he complained, and because he “could not be
10   trusted.” See Compl. at 3; Pl.’s Decl. at 3, 4. Assuming these facts true, as it must at this
11   stage of the case, the Court finds Plaintiff’s allegations sufficient to support a plausible
12   entitlement to relief. See Iqbal, 556 U.S. at 678; cf. Watison, 668 F.3d at 1116 (finding
13   allegations that a guard “threatened to hit [plaintiff] in the mouth for [filing] a complaint”
14   sufficient to state a retaliation claim because “threatening to punch a prisoner serves no
15   penological interest.”).
16         For these reasons, Defendant’s Motion to Dismiss Plaintiff’s First Amendment
17   retaliation claims must also be DENIED.
18   IV.   Conclusion and Order
19         Accordingly, the Court DENIES Defendant Santos’ Motion to Dismiss Plaintiff’s
20   Complaint pursuant to Fed. R. Civ. P. 12(b)(6) [ECF No. 19] in its entirety and ORDERS
21   him to file a responsive pleading pursuant to Fed. R. Civ. P. 12(a)(4)(A).
22         IT IS SO ORDERED.
23   Dated: March 16, 2020
24
25
26
27
28
                                                   19
                                                                              3:18-cv-02391-BTM-WVG
